Citation Nr: 1450131	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-45 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a May 2011 Board hearing held at the RO; a transcript is of record.  

Review of the record reveals that there has been substantial compliance with the directives of the Board's September 2011 and March 2014 remands; an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record establishes that the Veteran's service-connected disabilities alone do not result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation, but does not establish that the criteria to submit his claim to the Director of the Compensation and Pension Service for extraschedular consideration are met.  


CONCLUSION OF LAW

The criteria for a total disability rating for compensation on the basis of individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.655, 4.1-4.16 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that a letter dated in December 2008, prior to the March 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Further, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) or Acting VLJ (AVLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the AVLJ noted the elements of the claim that were lacking to substantiate the claim for a TDIU.  The Veteran was assisted at the hearing by his accredited representative and his representative and the AVLJ asked questions to draw out the severity of the appellant's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Social Security Administration (SSA) and the Dallas VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that various VA examinations were obtained during the pendency of the appeal to include the September 2009, February 2010, November 2011 VA examinations as well as the post-remand examinations that were obtained in May and June 2014.  The Board finds the VA examinations are adequate for rating purposes and, as to the 2014 VA examinations, that they substantially comply with the most recent remand instructions.  The Board has reached this conclusion because after a comprehensive examination of the claimant, taking a detailed history from the claimant, and a review of the record the examiners provided opinions as to the severity of his service-connected disorders and the impact they had on his employability.  In addition, the post-remand opinions consider all of the Veteran's service connected disabilities, all the relevant medical evidence found in the claims file, and the appellant's lay claims.  Id; Also see 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts entitlement to TDIU as a result of the impairment caused by his service-connected disabilities, tinnitus and PTSD.  Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that schedular criteria, disabilities resulting from one incident, including the bilateral factors, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

If a Veteran does not qualify for a TDIU under 38 C.F.R. § 4.16(a), he may be entitled to a TDIU based on extra-schedular considerations under 38 C.F.R. § 4.16(b).  In this regard, 38 C.F.R. § 4.16(b) allows for a Veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on his employability must be considered and the claim submitted to the Director for determination.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a) (b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998) the Court held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  See also 61 Fed. Reg. 52,698 (Oct. 8, 1996).

As to whether the Veteran meets the criteria for a TDIU under 38 C.F.R. § 4.16(a), the Board notes that the Veteran's service-connected PTSD is rated as 70 percent disabling and his service-connected tinnitus is rated as 10 percent disabling.  Therefore, the schedular criteria for TDIU are met.  However, the Board must also consider whether the evidence establishes that the Veteran's service-connected disabilities alone or in the aggregate result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(a).  

The Veteran asserts that his service-connected disabilities preclude him from gainful employment, and have since at least 2007.  Evidence that appears to support the Veteran's claims include lay statements from the Veteran's family members as to their observations of the difficulties the Veteran experiences as a result of his PTSD; the SSA's determination that the Veteran is unable to work partially as a result of his service connected PTSD; and the November 2011 VA examiner's opinion that it was "unlikely that [the] [V]eteran could perform on a job at this time."

However, the Board does not find the SSA opinion probative to the question of whether the Veteran's service-connected disabilities preclude gainful employment, as it considered both service-connected and nonservice-connected disabilities in its adjudication.  The Court of Appeals for Veterans Claims has held that although SSA findings may be relevant to a claim for VA benefits, they are not binding on the Board.  See Anderson v. Brown, 5 Vet. App. 347, 353 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, the records considered by SSA, including the November 2008 VA psychiatric examination, do not contain an opinion that the Veteran's service-connected PTSD and/or tinnitus, acting alone or together, preclude employment.  The Board also does not find the November 2011 VA examiner's opinion probative because the examiner also opined that the Veteran's "symptoms do not render him permanently and totally disabled" and stated that "I will not say that he is permanently and totally disabled."  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The other VA examination reports of record similarly do not find that the Veteran's service-connected disabilities preclude employment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  The February 2009 VA PTSD examiner found that the Veteran's "very unstable employment history [] relates primarily to the personality disorder and substance abuse . . . [w]hile it is difficult to separate out specific symptoms, it is estimated that the veteran's post-traumatic stress disorder . . . accounts for approximately 15% of his overall social and occupational difficulties as reflected in the GAF score.  Again, the bulk of his social and occasional problems stem from the personality disorder and related substance abuse issues."

Likewise, the September 2010 VA PTSD examiner opined that "the [V]eteran cannot be considered unemployable at this time.  Although the veteran reported he finds it difficult keeping a job over the years it is also apparent that he has had little difficulty securing a job based on his own admission of 80 or more employment situations during his working life.  Although he has not worked since 2008 it does not appear that this is due to an inability to find other employment but rather to a decision to remain out of the workforce."  The examiner pointed out that the Veteran's mental health attending psychiatrist had found that a nonservice-connected condition, Graves disease,  can cause both mood and cognitive disabilities which could very likely account for evidence of slowed, blocked thought processes and forgetfulness, and distractibility on the job.  However, "from a purely psychiatric standpoint, the veteran's PTSD and Depression have not stopped him from finding employment in the past and do not make it impossible for him to be employed now."

Similarly, the June 2014 PTSD VA examiner opined that the Veteran's ". . . current symptoms of PTSD fail to be of such severity as[] to impede his ability to maintain regular employment."  In support of this opinion, the examiner that the Veteran's personality disorder symptoms which negatively impact his interpersonal and occupational functioning to a greater extent than his PTSD symptoms, and agreed with the February 2009 VA examiner that the Veteran's personality disorder traits were his primary psychiatric diagnosis, and that his PTSD accounted for approximately 15% of his overall social and occupational difficulties as reflected in the assigned GAF score.

As the questions of whether the Veteran's tinnitus impacted his ordinary conditions of daily life including ability to work, the May 2014 VA audiological examiner noted that the claimant ". . . reported that his tinnitus is constantly present and is annoying at times.  He did not report any negative effects of tinnitus on any daily activities other than annoyance."  The May 2014 VA examiner thereafter concluded that the Veteran's tinnitus alone would have little if any effect on his employability.  

The February 2009 and June 2014 VA examiners were clearly able to distinguish between the adverse psychiatric symptomatology caused by his service-connected PTSD and non service-connected personality disorder and related substance abuse issues.  Similarly, the September 2010 VA examiner was able to distinguish between the adverse psychiatric symptomatology caused by his service-connected PTSD and his non service-connected Graves disease.  Therefore, the Board finds that in evaluating whether the adverse psychiatric symptomatology documented in the record shows that the Veteran's service-connected PTSD precludes employment the Board may likewise make this distinction.  See Mittleider, supra. 

The Board also finds that the February 2009, May 2014, and June 2014 VA examiners' opinions are the most probative evidence of record because these opinions were provided only after a review of the record on appeal and examinations of the Veteran as well as because they are supported by citation to lay and/or medical evidence found in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

As to the lay claims from the Veteran, his family, and his representative, the Board recognizes that lay persons are competent to report on what they see and feel.  See Davidson, supra.  Nonetheless, because an opinion as to whether service-connected disabilities preclude employment is one requiring medical expertise that neither the claimant, his family, or his representative have been shown to possess, the Board does not find these statements competent evidence as to the question of the appellant's employability.  Id.  Moreover, the Board finds more probative the medical opinions as to the severity of his disabilities provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Accordingly, the Board finds that the most probative evidence of record shows that that the Veteran's service-connected disabilities alone do not precluded him from securing or following a substantially gainful occupation at any time during the pendency of the appeal.  See Owens, supra; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

While sympathetic to the Veteran's situation, the Board nonetheless finds that the most probative evidence of record does not establish that he is precluded from gainful employment due solely to his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

Consideration must also be given to whether the evidence of record warrants submission of the Veteran's appeal to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration).  

The Veteran and his representative assert that the appellant's service-connected PTSD and tinnitus, acting alone, prevent the appellant from working.  However, as also reported above, lay persons are not competent to provide medical opinions as to the impact the Veteran's service-connected disabilities, acting alone, have on his ability to work because this requires medical expertise which they do not have.  See Davidson, supra.  Also as reported above, the most probative evidence of record shows that 85 percent of the adverse psychiatric symptomatology seen in the record is caused by the Veteran's non service-connected personality disorder and related substance abuse issues as opposed to his service-connected PTSD.  See Mittleider, supra.  Lastly, and as reported above, the February 2009 VA examiner's opinion that "the veteran cannot be considered unemployable at this time;" the September 2010 VA examiner's opinion that "[f]rom a purely psychiatric standpoint, the veteran's PTSD and Depression have not stopped him from finding employment in the past and do not make it impossible for him to be employed now;" the May 2014 VA examiner's opinion that the Veteran's tinnitus has "little if any effect on his employability;" and the June 2014 VA examiner's opined that his PTSD does not "impede his ability to maintain regular employment" are the most probative evidence of record because the opinions were provided only after a review of the record on appeal and examinations of the Veteran as well as because they are supported by citation to lay and/or medical evidence found in the claims file.  See Owens, supra.

Therefore, while sympathetic to the Veteran's situation, the Board nonetheless finds that the most probative evidence of record also does not show that he meets the criteria to submit his claim to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) at any time during the pendency of the appeal.  See Fenderson, supra.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

TDIU is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


